Title: [December 1772]
From: Adams, John
To: 



      1772 Decr. 16. Wednesday.
      
      
       Dined with the Reverend Mr. Simeon Hayward Howard of West Boston, in Company with Dr. Chauncey, Captn. Phillips, Dr. Warren, Mrs. Hayward, Miss Betsy Mayhew and a young Gentleman whose Name I dont know. Had a very agreable Conversation.
       Mr. Hayward was silent. Dr. Chauncey very sociable—glories much in his inflexible Adherence to rules of Diet, Exercise, Study, Sleep &c. If he had not lived as regularly as the sun moves in the Heavens, he should long ago have mouldered to dust, so as not to be distinguished from common Earth. Never reads nor studies after 8 O Clock. He would not, for all the Commissions in the Gift of all the Potentates upon Earth, become the Tool of any Man alive. Told us of his Writing to England and Scotland, and of the Politicks he wrote—among the rest that in 25 Years there would be more People here than in the 3 Kingdoms &c—the greatest Empire on Earth. Our Freeholds would preserve us for Interest would not lie. If ever he should give the Charge at an Ordination, he would say We, Bishops, &c. &c. He told us of Mr. Temples keeping a fair Journal of all the Proceedings of the Board of Commissioners &c. and that the Ministry provided for him, to prevent his raising a Clamour.
       Captn. Phillips would not have got his Appointment, if Mr. Temple had not been his Friend, &c.
       Phillips says they are all still and quiet at the southward, and at New York they laugh at Us.
       
     
      Brother Elihu
      10
       Cords and 
      6
       feet of Wood
     
     
      bought of Crane
      
      
      6
      
     
     
      brought by Bracket
       
       
      5
       
     
     
      
      12
      
      1
      
     
    
   
      
       
        
   
   First entry in “Paper Book No. 19” (our D/JA/19), a gathering of leaves stitched into a cover of marbled paper and containing irregular entries through 18 Dec. 1773.


       
      
      

      1772 Decr. 20. Sunday.
      
      
       Heard Dr. Chauncey in the Morning upon these Words “As Paul reasoned of Righteousness, Temperance, and Judgment to come Faelix trembled.” The Dr. dilated upon the Subject of Pauls Discourse, the great moral Duties of Justice and Temperance as they are connected with the future Judgment. Upon the Apostles manner, he reasoned &c., and upon the Effect, that such Reasoning had upon Faelix, it made him tremble.
       In the Afternoon Dr. Cooper sounded harmoniously, upon the deceitfullness of Sin. The Drs. Air and Action are not gracefull—they are not natural and easy. His Motions with his Head, Body and Hands are a little stiff and affected. His Style is not simple enough for the Pulpit. It is too flowery, too figurative—his Periods too much or rather too apparently rounded and laboured.—This however Sub Rosâ, because the Dr. passes for a Master of Composition, and is an excellent Man.
      
      

      1772. Decr. 23. Wednesday.
      
      
       Major Martin at the Office. He is very gracious with the first Man in the Province. The Governor spoke very handsomely, of all my Council.—“He did you Justice,” &c. &c. The Major is to dine with me tomorrow. He wishes for Warr, wants to be a Colonell—to get 1000 st. a Year for 8 or 10 Years that he may leave Something to his Children, &c. &c.—“An Ensign in the Army is Company for any Nobleman in England. A Colonel in the Army with 1000 a Year will spend an Evening with an Ensign, who can but just live upon his Pay and make him pay his Clubb. The Company that the Officers are obliged to keep, makes them poor, as bare as a scraped Carrot”—&c. &c.
       The Manners of these Gentlemen are very engaging and agreable.
       Took a Walk this Morning to the South End, and had some Conversation with my old Friends Crafts and Trot. I find they are both cooled—both flattened away. They complain especially Crafts that they are called Tories—&c. &c. Crafts has got Swifts Contests and Dissentions of the Nobles and Commons of Athens and Rome, and is making Extracts from it—about Clodius and Curio, popular Leaders &c. &c.
       My Wife says her Father never inculcated any Maxim of Behaviour upon his Children, so often as this—never to speak ill of any Body. To say all the handsome Things she could of Persons but no Evil—and to make Things rather than Persons the Subjects of Conversation.— These Rules, he always impressed upon Us, whenever We were going abroad, if it was but to spend an Afternoon.—He was always remarkable for observing these Rules in his own Conversation.—Her Grandfather Quincy was remarkable for never praising any Body, He did not often speak evil, but he seldom spoke well.
      
      
       
        
   
   Initial quotation marks have been supplied twice in this paragraph.


       
      
      

      1772. Decr. 24. Thurdsday.
      
      
       Major Martin, Mr. Blowers and Mr. Williams dined with me—all agreable.
       This Day I heard that Mr. Hancock had purchased 20 Writs of Mr. Goldthwait, for this Court, of Mr. S. Quincy.—Oh the Mutability of the legal, commercial, social, political, as well as material World! For about 3 or 4 Years I have done all Mr. Hancocks Business, and have waded through wearisome, anxious Days and Nights, in his Defence.— But Farewell!—
      
      

      1772 Decr. 29 i.e. 28.
      
      
       Spent the last Sunday Evening with Dr. Cooper at his House with Justice Quincy and Mr. Wm. Cooper. We were very social and we chatted at large upon Caesar, Cromwell &c.
       Yesterday Parson Howard and his Lady, lately Mrs. Mayhew, drank Tea with Mrs. Adams.
       Heard many Anecdotes from a young Gentleman in my Office of Admirall Montagu’s Manners. A Coachman, a Jack Tar before the Mast, would be ashamed—nay a Porter, a Shew Black or Chimney Sweeper would be ashamed of the coarse, low, vulgar, Dialect of this Sea Officer, tho a rear Admiral of the Blue, and tho a Second Son of a genteel if not a noble Family in England. An American Freeholder, living in a log House 20 feet Square, without a Chimney in it, is a well bred Man, a polite accomplished Person, a fine Gentleman, in Comparison of this Beast of Prey.
       This is not the Language of Prejudice, for I have none against him, but of Truth. His brutal, hoggish Manners are a Disgrace to the Royal Navy, and to the Kings Service.
       His Lady is very much disliked they say in general. She is very full of her Remarks at the Assembly and Concert. Can this Lady afford the Jewells and Dress she wears?—Oh that ever my son should come to dance with a Mantua Maker.
       As to the Admiral his continual Language is cursing and damning and God damning, “my wifes d——d A—se is so broad that she and I cant sit in a Chariot together”—this is the Nature of the Beast and the common Language of the Man. Admiral Montagu’s Conversation by all I can learn of it, is exactly like Otis’s when he is both mad and drunk.
       The high Commission Court, the Star Chamber Court, the Court of Inquisition, for the Tryal of the Burners of the Gaspee, at Rhode Island, are the present Topick of Conversation. The Governor of that Colony, has communicated to the assembly a Letter from the Earl of Dartmouth. The Colony are in great Distress, and have applied to their Neighbours for Advice, how to evade or to sustain the Shock.
      
      
       
        
   
   The last two sentences are apparently examples of Mrs. Montagu’s social chat. CFA supplied quotation marks around them.


       
       
        
   
   The Gaspee, a British revenue schooner, was burned by citizens of Providence when she went aground in Narragansett Bay while pursuing a suspected smuggler, 9 June 1772. A naval officer was wounded in the fracas, and a special royal commission was appointed to investigate, with authority to transport any suspect to England for trial. This measure aroused deep indignation throughout the colonies. For the documents see Records of the Colony of Rhode Island, ed. John R. Bartlett, 7 (Providence, 1862):55–192; also Eugene Wulsin, “The Political Consequences of the Burning of the Gaspee,” Rhode Island History, 3:1–11, 55–64 (Jan., April 1944).


       
      
      

      1772. Decr. 29. Tuesday.
      
      
       This Afternoon I had a Visit from Samuel Pemberton Esqr. and Mr. Samuel Adams. Mr. P. said they were a Subcommittee deputed by the Standing Committee of the Town of Boston, to request that I would deliver an Oration in Public upon the ensuing 5th. of March. He said that they two were desirous of it, and that the whole Committee was unanimously desirous of it.
       I told them, that the feeble State of my Health rendered me quite willing to devote myself forever to private Life. That, far from taking any Part in Public, I was desirous to avoid even thinking upon public Affairs—and that I was determined to pursue that Course, and therefore that I must beg to be excused.
       They desired to know my Reasons. I told them that so many irresistable Syllogisms rushed into my Mind, and concluded decisively against it, that I did not know which to mention first. But I thought the Reason that had hitherto actuated the Town, was enough—vizt. the Part I took in the Tryal of the Soldiers. Tho the Subject of the Oration, was quite compatible with the Verdict of the Jury, in that Case, and indeed, even with the absolute Innocence of the Soldiers yet I found the World in general were not capable or not willing to make the Distinction. And therefore, by making an Oration upon this Occasion, I should only expose myself to the Lash of ignorant and malicious Tongues on both Sides of the Question. Besides that I was too old to make Declamations.
       The Gentleman desired I would take Time to consider of it. I told them, No, that would expose me to more difficulties—I wanted no Time—it was not a thing unthought of, by me, tho this Invitation was unexpected. That I was clearly, fully, absolutely, and unalterably determined against it, and therefore that time and thinking would answer no End.
       The Gentlemen then desired that I would keep this a Secret and departed.
      
      

      1772. Decr. 30. Wednesday.
      
      
       Spent this Evening with Mr. Samuel Adams at his House. Had much Conversation, about the State of Affairs—Cushing, Hancock, Phillips, Hawley, Gerry, Hutchinson, Sewall, Quincy, &c. &c. Adams was more cool, genteel and agreable than common—concealed, and restrained his Passions—&c. He affects to despize Riches, and not to dread Poverty. But no Man is more ambitious of entertaining his Friends handsomely, or of making a decent, an elegant Appearance than he. He has lately new covered and glased his House and painted it, very neatly, and has new papered, painted and furnished his Rooms. So that you visit at a very genteel House and are very politely received and entertained.
       Mr. Adams corresponds with Hawley, Gerry and others. He corresponds in England and in several of the other Provinces. His Time is all employed in the public Service.
      
      
      
       
        
   
   Elbridge Gerry, who was to become one of JA’s most intimate friends, correspondents, and colleagues, was just coming into political prominence as an active whig leader in Marblehead (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.). He had recently begun a brisk correspondence with Samuel Adams; see Austin, GerryJames T. Austin, The Life of Elbridge Gerry. With Contemporary Letters, Boston, 1828–1829; 2 vols. [Vol. 1:] To the Close of the American Revolution; [vol. 2:] From the Close of the American Revolution., 1:8 ff.


       
      
      

      1772 Decr. 31. Thurdsday.
      
      To Mrs. Maccaulay.
      
       
        Madam
       
       It is so long since I received your obliging Favour, that I am now almost ashamed to acknowledge it. The State of my Health, obliged me to retreat into the Country, where Nineteen Months Relaxation from Care, and rural Exercises, have restored me to such a State, that I have once more ventured into the Town of Boston, and the Business of my Profession.
       The Prospect before me, however, is very gloomy. My Country is in deep Distress, and has very little Ground of Hope, that She will soon, if ever get out of it. The System of a mean, and a merciless Administration, is gaining Ground upon our Patriots every Day. The Flower of our Genius, the Ornaments of the Province, have fallen, melancholly Sacrifices, to the heart piercing Anxieties, which the Measures of Administration have occasioned. A Mayhew, a Thatcher, an Otis to name no more, have fallen, the two first by Death and the last by a Misfortune still much worse, Victims to the Enemies of their Country. The Body of the People seem to be worn out, by struggling, and Venality, Servility and Prostitution, eat and spread like a Cancer. Every young rising Genius, in this Country, is in a situation much worse than Hercules is represented to have been in, in the Fable of Prodicus.—Two Ladies are before him: The one, presenting to his View, not the Ascent of Virtue only, tho that is steep and rugged, but a Mountain quite inaccessible, a Path beset with Serpents, and Beasts of Prey, as well as Thorns and Briars, Precipices of Rocks over him, a Gulph yawning beneath, and the Sword of Damocles over his Head.— The other displaying to his View, Pleasures, of every Kind, Honours, such as the World calls by that Name, and showers of Gold and Silver.
       If We recollect what a Mass of Corruption human Nature has been in general, since the Fall of Adam, we may easily judge what the Consequence will be.
       Our Attention is now engaged by the Vengeance of Despotism that sentence unfinished
      
      
       This Evening at Mr. Cranch’s, I found that my constitutional or habitual Infirmities have not entirely forsaken me. Mr. Collins an English Gentleman was there, and in Conversation about the high Commissioned Court, for enquiring after the Burners of the Gaspee at Providence, I found the old Warmth, Heat, Violence, Acrimony, Bitterness, Sharpness of my Temper, and Expression, was not departed. I said there was no more Justice left in Britain than there was in Hell—That I wished for War, and that the whole Bourbon Family was upon the Back of Great Britain—avowed a thoughrough Dis-saffection to that Country—wished that any Thing might happen to them, and that as the Clergy prayed of our Enemies in Time of War, that they might be brought to reason or to ruin.
       I cannot but reflect upon myself with Severity for these rash, inexperienced, boyish, raw, and aukward Expressions. A Man who has no better Government of his Tongue, no more command of his Temper, is unfit for every Thing, but Childrens Play, and the Company of Boys.
       A Character can never be supported, if it can be raised, without a good a great Share of Self Government. Such Flights of Passion, such Starts of Imagination, tho they may strike a few of the fiery and inconsiderate, yet they lower, they sink a Man, with the Wise. They expose him to danger, as well as familiarity, Contempt, and Ridicule.
      
      
       
        
   
   Dated London, 19 July 1771 (Adams Papers). It is uncertain whether the present partial draft was finished and sent. The next letter from JA that Mrs. Macaulay acknowledged was dated 19 April 1773 and has not been found (Catharine Macaulay to JA, Aug. 1773, Adams Papers).


       
      
     